Citation Nr: 0531023	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-18 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asthmatic bronchitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for Reiter's syndrome of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for Reiter's syndrome of the lumbar spine.

4.  Entitlement to an initial compensable evaluation for 
rhinitis.

5.  Entitlement to an effective date prior to March 24, 1995 
for service connection for asthmatic bronchitis, Reiter's 
syndrome of the cervical and lumbar spine, and rhinitis.

6.  Whether there is clear and unmistakable error in a 
November 1983 rating decision that denied entitlement to 
service connection for allergies, asthma, and arthritis.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from May 1967 to 
June 1983.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

A May 2004 decision of the Board of Veterans' Appeals (Board) 
denied entitlement to the following: an initial evaluation in 
excess of 10 percent for asthmatic bronchitis; an initial 
evaluation in excess of 10 percent for Reiter's syndrome of 
the cervical spine; an initial evaluation in excess of 10 
percent for Reiter's syndrome of the lumbar spine; an 
effective date prior to March 24, 1995 for service connection 
for asthmatic bronchitis, Reiter's syndrome of the cervical 
and lumbar spine, and rhinitis; and whether there is clear 
and unmistakable error in a November 1983 rating decision 
that denied entitlement to service connection for allergies, 
asthma and arthritis.  The Board decision remanded the issue 
of entitlement to an initial compensable evaluation for 
rhinitis to the RO for additional development.  

The veteran appealed the denials noted above to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board and the Court were informed in July 2005 that the 
veteran had died in March 2005.  Due to the veteran's death, 
a July 2005 Court Order vacated the May 2004 Board decisions 
to deny entitlement to the issues noted above, and the Court 
dismissed the appeal due to lack of jurisdiction.   

FINDING OF FACT

The veteran died in March 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005; 
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

The Board finds that this case is one in which the law is 
dispositive and that the issues on appeal must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issues of entitlement to an initial 
evaluation in excess of 10 percent for asthmatic bronchitis; 
an initial evaluation in excess of 10 percent for Reiter's 
syndrome of the cervical spine; an initial evaluation in 
excess of 10 percent for Reiter's syndrome of the lumbar 
spine; an initial compensable evaluation for rhinitis; an 
effective date prior to March 24, 1995 for service connection 
for asthmatic bronchitis, Reiter's syndrome of the cervical 
and lumbar spine, and rhinitis; and whether there is clear 
and unmistakable error in a November 1983 rating decision 
that denied entitlement to service connection for allergies, 
asthma and arthritis, is dismissed.
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the veteran.
Cf. 38 C.F.R. § 20.1106 (2005).


ORDER

This appeal is dismissed due to the death of the veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


